DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Procedural Summary
2.    This is responsive to the claims filed on 7/8/22.
3.    claims 1, 8, and 16 have been amended. Claims 21 - 23 has been added. Claims 1 – 23 are pending.
   
Claim Rejections - 35 USC § 101
4.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
5.	Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
6.	Step 1: 
Claims 1 - 15 recite a series of steps. Thus, these claims are directed to a process, which is one of the statutory categories of invention.
Claims 16 - 20 recites a non-transitory computer readable medium having program instructions that are used to control a computer.  Thus, this claim is directed to a manufacture (an article produced from materials), which is one of the statutory categories of invention.
7.	Step 2A: 
8.	However, under Step 2A, prong one, the claims when analyzed as a whole, are held to be non-statutory because they are considered to be drawn to an abstract idea.  
9.	Claim 16 is exemplary: 
 	“A non-transitory computer readable medium having program instructions for a method, the computer readable medium comprising: program instructions for receiving a plurality of tag data for a video game recording of game play from a plurality of viewers, the game play by a user playing a video game; program instructions for identifying a viewable portion of the video game recording having a concentration of the plurality of tag data; program instructions for generating a subset of the video game recording based on the viewable portion of the video game recording; and program instructions for providing to a viewer of the subset of the video game recording a playable portion of the video game recording corresponding to the viewable portion”.

10.	The underlined portion of claim 16 represent the abstract idea (i.e. the abstract idea of at least a certain method of organizing human activities). Independent Claim 1 include substantially the same abstract idea as claim 16. The limitations of dependent claims 2 – 15 and 17 - 20 (merely further define the abstract idea and are not significantly more than the abstract idea.
12.	The claimed abstract idea is similar to abstract ideas identified by the courts:
At least a certain method of organizing human activities (e.g. managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)).  
13.	Under Step 2A, prong two, the judicial exception, as outlined above, is not integrated into a practical application. 
In particular, the claim recites additional elements, such a generic computer (i.e. a generic computer associated with a non-transitory computer readable medium having program instructions). 
As a generic computer (i.e. a generic computer associated with a non-transitory computer readable medium having program instructions) in these steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using generic computer components. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not improve the functioning of a computer and are generally linking the use of the judicial exception to a particular technological environment or field of use. The claims are directed to an abstract idea.
14.	Step 2B: 
15.    Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to generic and conventional implementation of an abstract concept.
16.    For example, Under Step 2B, the claimed invention recites additional elements to implement the abstract idea electronically with a generic computer (i.e. a generic computer associated with a non-transitory computer readable medium having program instructions). 
All of these elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art. Therefore, they fail to supply additional elements that yield significantly more than the underlying abstract idea.
17.    Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
18.     Following the guidance in the Berkheimer memo, Applicant is directed to (Kimura (US 20050070349), paragraph 28), showing the conventionality of these additional elements.
19.	Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to generic and conventional implementation of an abstract concept. 
20.	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements (i.e. the combination elements that include the cash output device of claim 4 and the key pad of claim 23) improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional implementation.
21.	Moreover, the claims do not recite improvements to another technology or technical field. Nor, do the claims improve the functioning of the underlying computer itself -- they merely recite generic computing elements. Furthermore, they do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. 
22.	For these reasons, the claims are not patent-eligible under 35 USC §101.

Claim Rejections - 35 USC § 103
23.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

24.	Claims 1 - 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perlman (US 20110107220) and in view of O'Brien (US 20110107369) and further in view of Lobb (US 6699127).
25.	Regarding claims 1 and 16, Perlman discloses a method, comprising (abstract): 
and providing to a viewer a playable portion (i.e. a portion of the game wherein the viewer can play the game by control a camera "fly through" during the game segment) of the video game recording (i.e. the compressed video recording described in paragraph 285) corresponding to the viewable portion (i.e. the recorded game segment described in paragraph 285) (paragraphs 265 and 285).  
Perlman fails to explicitly disclose the following limitations:
receiving a plurality of tag data for a video game recording of game play from a plurality of viewers, the game play by a user playing a video game;
 identifying a viewable portion of the video game  recording having a concentration of the plurality of tag data; 
O'Brien teaches:
receiving a plurality of tag data (i.e. tag data described in paragraph 312) for a game recording (i.e. video game recording) of game play from a plurality of viewers, the game play by a user (i.e. a user playing a video game) (abstract and paragraphs 312 and 318);
 identifying a viewable portion of the game recording (i.e. video game  recording) having a concentration of the plurality of tag data (i.e. most tagged portions of the video described in paragraph 312) (abstract and paragraphs 312 and 318 and FIG. 16);
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to modify Perlman in view of O'Brien to include the aforementioned method in order to identify/provide the extremely interesting plays/portions of the game to a player, hence increasing player interest (as described by O'Brien, paragraph 318).
The combination of Perlman and O'Brien fails to explicitly disclose the following limitations:
generating a subset of the video game recording based on the viewable portion of the video game recording; 
…a viewer of the subset of the video game recording…
Lobb teaches:
generating a subset of the video game recording (i.e. the subset associated with real-time play) based on the viewable portion of the video game recording (i.e. the saved game that is associated with the playback) (Abstract and Col 3, lines 45 – 48 and Col 13, lines 47 – 49); 
and providing to a viewer of the subset of the video game recording a playable portion of the video game (i.e. the subset associated with real-time play) recording corresponding to the viewable portion (Abstract and Col 3, lines 45 – 48 and Col 13, lines 47 – 49; Col 3, lines 45 – 48 teaches once a game is completed and saved, the playback of the saved game can be taken over at any point, so that the player can begin real-time play from any desired point in the playback; Col 13, lines 47 – 49 teaches this replay feature is enabled in this embodiment by the recording of inline keyframes and controller information).
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to modify the combination of Perlman and O'Brien in view of Lobb to include the aforementioned method in order to (provide) improved videogames (as described by Lobb, Col 3, lines 6 - 9). 
26. 	Regarding claims 2, 9 and 17, Perlman also discloses accessing game code (i.e. game state information described in paragraph 265) for the video game corresponding to the viewable portion of the video game recording for executing the playable portion (paragraphs 265 and 285).  
27.	Regarding claims 3, 10 and 18, O'Brien also teaches:
identifying one or more viewable portions of the video game recording having tag data (i.e. tag data described in paragraph 312)  (paragraphs 312 and FIG. 16); 
and determining quantities of tag data (i.e. tag data described in paragraph 312) associated with each of the viewable portions that is identified (paragraphs 312 and FIG. 16).
28.	Regarding claims 4 and 11, O'Brien also teaches that the receiving a plurality of tag data includes: receiving one or more items of tag data from the user (i.e. one of the plurality of user described in the abstract or. the user playing the video game described by Watson) (abstract and paragraph 312).
29.	Regarding claims 5 and 12, O'Brien also teaches the receiving a plurality of tag data includes:  SONYP182.C2 45 PATENT APPLICATIONSCEA12033USO3receiving one or more items of tag data from one or more of the plurality of viewers viewing the game recording (i.e. video game recording) (abstract and paragraphs 312 and 318).
30.	Regarding claims 6, 13 and 19, Perlman also discloses posting the playable portion of the video game recording to a web page of a social group for viewing and playing by users of the social group, wherein the social group is one of a game sharing website, a social network, or a game sharing website having social networking information regarding sharing, posting, or comments regarding the portion of the gaming application (paragraphs 265, 285 and 509;  paragraph 509 teaches Brag clips can also be posted to websites such as Facebook or YouTube).
31.	Regarding claims 7, 14 and 20, Perlman also discloses posting the playable portion of the video game recording (i.e. the playable sub-portion of the game slice) as a uniform resource locator (URL) (paragraphs 265, 285, 459 and 509).
32.	Regarding claim 15, O'Brien also teaches:
identifying a video frame of the viewable portion of the recorded game play having a highest number of tag data (paragraphs 312 and FIG. 16); 
and selecting the identified video frame as a representative frame for the playable sub-portion of the game slice (paragraphs 312 and FIG. 16).
33.	Regarding claim 8, Perlman discloses:
providing a game slice (i.e. the recorded game segment that allow the viewer to play/control the game by control a camera "fly through" during the game segment) defined from a recorded game play of a video game by a first user, the game slice including a viewable portion of the recorded game play and a playable portion of the recorded game play (paragraphs 265 and 285);
and providing to a viewer of the viewable portion of the recorded game play (i.e. the compressed video recording/recorded game segment described in paragraph 285) a playable sub- portion (i.e. the portion that allow the viewer to play/control the game by control a camera "fly through" during the game segment) of the game slice corresponding to the sub-portion of the viewable portion of the recorded game play (paragraphs 265 and 285).
Perlman fails to explicitly disclose the following limitations:
receiving a plurality of tag data for the viewable portion of the recorded game play;
identifying a sub-portion of the viewable portion of the recorded game play having a concentration of the plurality of tag data;
O'Brien also teaches:
receiving a plurality of tag data (i.e. tag data described in paragraph 312) for the viewable portion of the recorded game play (abstract and paragraphs 312 and 318 and FIG. 16).
identifying a sub-portion of the viewable portion of the recorded game play having a concentration of the plurality of tag data (i.e. most tagged portions of the video described in paragraph 312) (abstract and paragraphs 312 and FIG. 16).
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to modify Perlman in view of O'Brien to include the aforementioned method in order to identify/provide the extremely interesting plays/portions of the game to a player, hence increasing player interest (as described by O'Brien, paragraph 318).
All the remaining limitations of this claim are discussed in the rejections for claim 1 above.
34.	Regarding claims 21 and 23, Lobb also teaches (program instructions for) providing to the viewer of the video game recording the playable portion (i.e. the playable portion associated with the real-time play) of the video game recording corresponding to the viewable portion (Abstract and Col 3, lines 45 – 48 and Col 13, lines 47 – 49; Col 3, lines 45 – 48 teaches once a game is completed and saved, the playback of the saved game can be taken over at any point, so that the player can begin real-time play from any desired point in the playback; Col 13, lines 47 – 49 teaches this replay feature is enabled in this embodiment by the recording of inline keyframes and controller information).
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to modify the combination of Perlman and O'Brien in view of Lobb to include the aforementioned method in order to (provide) improved videogames (as described by Lobb, Col 3, lines 6 - 9). 
35. 	Regarding claim 22, Lobb also teaches providing to the viewer of the viewable portion of the recorded game play the playable sub-portion (i.e. the playable sub-portion associated with the real-time play) of the game (i.e. the game slice) (Abstract and Col 3, lines 45 – 48 and Col 13, lines 47 – 49).
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to modify the combination of Perlman and O'Brien in view of Lobb to include the aforementioned method in order to (provide) improved videogames (as described by Lobb, Col 3, lines 6 - 9). 


Response to Arguments
36. 	Regarding claims 1 – 23, the applicant argues that the 101 rejections should be withdrawn because the claims 1, 8, and 16 do not recite any abstract idea and/or provide a practical application (Remarks, pages 7 - 9).
     The examiner respectfully disagrees.
     First, the claims recites the following (underlined) abstract idea:
 	“A non-transitory computer readable medium having program instructions for a method, the computer readable medium comprising: program instructions for receiving a plurality of tag data for a video game recording of game play from a plurality of viewers, the game play by a user playing a video game; program instructions for identifying a viewable portion of the video game recording having a concentration of the plurality of tag data; program instructions for generating a subset of the video game recording based on the viewable portion of the video game recording; and program instructions for providing to a viewer of the subset of the video game recording a playable portion of the video game recording corresponding to the viewable portion”.

The claimed abstract idea is similar to abstract ideas identified by the courts:
At least a certain method of organizing human activities (e.g. managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)).  
    Second, The claims recite additional elements, such a generic computer (i.e. a generic computer associated with a non-transitory computer readable medium having program instructions). 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to generic and conventional implementation of an abstract concept. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not improve the functioning of a computer and are generally linking the use of the judicial exception to a particular technological environment or field of use. The claims are directed to an abstract idea.
Hence, the 101 rejections are being maintained. 
37.	Regarding claims 1 – 23, the applicant argues that the combination of Perlman and O'Brien fail to teach all the newly amended limitations of the claims (Remarks, pages 9 - 11).
	The examiner agrees. However, the new rejections of Perlman, O'Brien and Lobb teach all the limitations of claims 1 – 23 (see rejections above for details).


Conclusion
38.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760. The examiner can normally be reached M-S 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.L/Examiner, Art Unit 3715                                                                                                                                                                                                        

/PETER S VASAT/Supervisory Patent Examiner, Art Unit 3715